

116 HR 5999 IH: Udall-Eisenhower Arctic Wilderness Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5999IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Huffman introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo preserve the Arctic coastal plain of the Arctic National Wildlife Refuge, Alaska, as wilderness in recognition of its extraordinary natural ecosystems and for the permanent good of present and future generations of Americans.1.Short titleThis Act may be cited as the Udall-Eisenhower Arctic Wilderness Act.2.Designation of additional wilderness, Arctic National Wildlife Refuge, Alaska(a)DesignationNotwithstanding any other provision of law, a portion of the Arctic National Wildlife Refuge in Alaska comprising approximately 1,559,538 acres, as generally depicted on the map entitled Arctic National Wildlife Refuge, Coastal Plain Proposed Wilderness, dated October 20, 2015, labeled with Map ID 03–0172, and available for inspection in the offices of the Secretary of the Interior, is designated as a component of the National Wilderness Preservation System under the Wilderness Act (16 U.S.C. 1131 et seq.).(b)AdministrationThe Secretary of the Interior shall administer the area designated as wilderness by subsection (a) in accordance with the Wilderness Act as part of the wilderness area already in existence within the Arctic National Wildlife Refuge as of the date of the enactment of this Act.